Sinkler, J.,
— The exceptions all relate
to the refusal of the auditing judge to award $2,000 to exceptant.
*13Upon, consideration of the record and, as well, of the brief submitted in her behalf, there is no question with regard to the correctness of the decision reached by the auditing judge upon the grounds set forth in his adjudication.
An additional ground sustaining the correctness of the decision of the auditing judge is the provision in the will creating a spendthrift trust in the following language:
“All principal and income while in the hands of my Executors and Trustees shall be free from the engagements, alienations and anticipations of beneficiaries and from attachment, execution or sequestration by any process, legal or equitable.”
The application of exceptant for the payment to her of $2,000 out of the principal of the trust estate created for her is based upon the direction in the will that she shall have the right at any time in the event of an emergency to withdraw from the principal of the trust sums not exceeding $2,000 in any one year, or not exceeding $10,000 in the aggregate. The emergency which confronts her, upon which she claims the right to withdraw* is that unless payments can be made on account of arrears in taxes and a second mortgage secured upon premises owned by a corporation whose capital stock is virtually owned entirely by exceptant she may suffer serious financial loss. Having in mind the spendthrift provision* we are of the opinion that testator did not intend to enable his daughter to risk any part of the principal in speculative business ventures. The investment in the real estate in question, which is situated in Atlantic City, is of a hazardous nature and in our opinion is the type of engagement against which testator intended to protect his daughter.
The existence of the spendthrift provision leads to the conclusion that testator intended the word “emergency” to be limited to unforeseen events affecting the health and welfare of his daughter and as not including business-transactions of a speculative nature.
*14The exceptions are dismissed and the adjudication is confirmed absolutely.